81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ida HAWKINS, Plaintiff-Appellant,v.Guy GARHEART, in his individual capacity as Chief of Police;Bruce Hershfield, Dr., in his individual capacityas Superintendent, Springfield StateHospital, Defendants-Appellees,andRicky Lee HINKLE;  State of Maryland, Defendants.
No. 95-2285.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  March 29, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frank A. Kaufman, Senior District Judge.  (CA-94-2922-K)
Ida Hawkins, Appellant Pro Se.  Lawrence Paul Fletcher-Hill, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Hawkins v. Garheart, No. CA-94-2922-K (D. Md. June 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED